DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicants’ election without traverse of the structure of the porous substrate (claims 11 and 28) in the replies filed on Feb. 18 and Mar. 9, 2022 is acknowledged.  Claim 7 has been amended.  Claims 12-21 have been canceled.  No claims have been added.  
Claims 6, 8, 9, 26, 27, 29 and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected inventions (non-elected species), there being no allowable generic or linking claim.  Accordingly, claims 1-5, 7, 10, 11, 22-25 and 28 are examined on the merits herewith.  The restriction requirement is deemed proper and is made final.  
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7, 10, 11, 22-25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Okano et al. (US 2008/0009063 A1).  Okano et al. disclose an apparatus for culturing cells, including myocytes (meat is made of muscle cells/myocytes) (see paragraph 80) and for culturing cells from which sheets of the cells can be harvested, comprising a substrate that is enclosed in a cavity of the apparatus (such as a substrate inside a petri dish) that is curved around a longitudinal axis and is angled with respect to the longitudinal axis.  The substrate is parallel to the ground; thus, the angle is 90 degrees, which is more than 5 degrees.  See Fig. 1 and paragraphs 29, 30, 39, 41, 57, 58, 62, 65, 80, 93.  The substrate is made of a porous (microporous) polymer, to facilitate removal of the cell sheets; see paragraphs 106-109 and Table 3.  See claims 1, 2, 7, 10, 11, 22, 23, 28.  The substrate can be curved around a longitudinal axis for a portion of its periphery (because it is placed in a petri dish) and L-shaped.  The L-shaped substrate is angled relative to the ground at an acute angle and relative to the longitudinal axis by more than 5 degrees.  The L-shaped substrate has a pitch of 75 mm.  See Fig. 4 and paragraph 82.  See claims 3, 4, 24 and 25.  
In view of the foregoing, a holding of obviousness is required.  
Double Patenting- obviousness-type
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1-5, 7, 10, 11, 22-25 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,147,300 B2, the parent application of the instant application.  Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set is drawn to the same invention, a bioreactor comprising a substrate that is curved around a longitudinal axis, or wound around a longitudinal axis spirally (as a roll with a spiral cross-section).  The substrate is parallel to the longitudinal axis or angled relative to the longitudinal axis at an acute angle of 5º or more.  Muscle cells can be grown in the bioreactor and harvested to make a meat product.  Therefore, these inventions are patentably distinct. 
2.	Claims 1-5, 7, 10, 11, 22-25 and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17/558243 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set is drawn to the same invention, a bioreactor comprising a substrate that is porous and curved around a longitudinal axis, or wound around a longitudinal axis spirally (as a roll with a spiral cross-section).  The substrate is angled relative to the longitudinal axis.  Multiple substrates are arranged to create a three-dimensional lattice.  Muscle cells can be grown in the bioreactor and harvested to make a meat product.  Therefore, these inventions are patentably distinct. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Art of Record
	Castillo et al., WO 2019/122239 A1, cited in Applicants’ IDS of 11/22/21, disclose a bioreactor comprising a substrate for culturing cells that is a vertical set of parallel sheets, wound spirally around the central longitudinal axis, thereby creating a lattice of substrates.  The cell culture substrate sheets alternate with porous matrix cover sheets that hold the cells in place but allow for the inflow of fresh cell culture medium and oxygen, with the removal of waste medium and gases.  But, the apparatus is designed for high-density cell culture.  See Figs. 3 – 3C and paragraphs 2-5, 15-20, 74-75, 79 and 84.  The cells cannot be easily removed to yield a cell mass, or an artificial meat made of cell masses if the cultured cells are one or more types of muscle cells.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923. The examiner can normally be reached M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2022-03-17